 



Exhibit 10.2
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MORGANS GROUP LLC
     THIS AMENDMENT NO. 1 TO THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF MORGANS GROUP LLC (this “Amendment”), dated as of April 4, 2008, is
entered into by Morgans Hotel Group Co., a Delaware corporation, as managing
member (the “Managing Member”) of Morgans Group LLC (the “Company”).
     WHEREAS, the Company was formed by the filing of a certificate of formation
with the Secretary of State of the State of Delaware on October 25, 2005 by an
authorized person of the Company;
     WHEREAS, on October 25, 2005, Morgans Hotel Group LLC, a Delaware limited
liability company, as the sole initial member of the Company, entered into the
initial Limited Liability Company Agreement of the Company (the “Original
Operating Agreement”);
     WHEREAS, the Original Operating Agreement was amended and restated as of
February 17, 2006, by an Amended and Restated Limited Liability Company
Agreement of Morgans Group LLC, entered into by and among the Managing Member
and the Persons named as Non-Managing Members on the signature pages thereto
(the “A&R LLC Agreement”); and
     WHEREAS, Section 14.1(b)(4) of the A&R LLC Agreement authorizes the
Managing Member to amend the A&R LLC Agreement;
     WHEREAS, pursuant to the authority granted to the Managing Member under
Section 14.1(b)(4) of the A&R LLC Agreement, the Managing Member desires to
amend Section 11.5 of the A&R LLC Agreement to provide that Assignees of
Membership Units shall have the Redemption Right afforded under Section 4.2(e)
of the A&R LLC Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Managing Member hereby amends the A&R LLC Agreement, as
follows:
     1. Amendment to Section 11.5. The second sentence of Section 11.5 of the
A&R LLC Agreement is hereby amended to read in its entirety as follows:
  “An Assignee shall be entitled to all the rights of an assignee of a
Non-Managing Membership Interest under the Act, including the right to receive
distributions from the Company and the share of Net Income, Net Losses, gain,
loss and Recapture Income attributable to the Company Units assigned to such
transferee, and shall be entitled to exercise the Redemption Right on the same
terms and conditions as a Non-Managing Member could exercise such right under
Section 4.2(e), but shall not be deemed to be a holder of Membership Units for
any other purpose under this Agreement, and shall not be entitled to vote such
Membership Units in any matter presented to the Non-Managing Members for a vote
(such Membership Units being deemed to have been voted on such matter in the
same proportion as all Membership Units held by Non-Managing Members are
voted).”

 



--------------------------------------------------------------------------------



 



     2. Certain Capitalized Terms. All capitalized terms used in this Amendment
and not otherwise defined shall have the meanings assigned in the A&R LLC
Agreement.
     3. Severability. If any term or other provision of this Amendment is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms and provisions of this Amendment shall
remain in full force and effect and shall in no way be effectively impaired or
invalidated.
     4. Full Force and Effect. Except as expressly amended hereby, the A&R LLC
Agreement shall remain in full force and effect.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 1 as of
the date first set forth above.

            MORGANS HOTEL GROUP CO., as Managing Member of Morgans Group LLC
      By:   /s/ RICHARD SZYMANSKI         Name:   Richard Szymanski       
Title:   Chief Financial Officer and Secretary   

 



--------------------------------------------------------------------------------



 



         

CONSENT
     The undersigned, in its capacity as a Non-Managing Member of Morgans Group
LLC, hereby consents to the foregoing Amendment No. 1 to the Amended and
Restating Limited Liability Company Agreement of Morgans Group LLC.

            RESIDUAL HOTEL INTEREST LLC, a Delaware limited liability company
      By:   /s/ STEVEN B. KAUFF         Name:   Steven B. Kauff        Title:  
Treasurer and Assistant Secretary     

 